DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/8/2022.
Applicant’s election without traverse of Group 1, claims 1–12, 14, 15, 17, and 19–22 in the reply filed on 7/8/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 1–12, 14, 15, 17, and 19–22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, from which all other claims depend, requires a synthetic polymer fiber having a denier of 0.1 to 11.0.  Claim further requires hollow microcapsules having an average diameter of 4–30 microns.  It is noted that synthetic fibers having a denier of 0.1 have a diameter of approximately 3.2–3.5 microns.  Accordingly, it is unclear to the Examiner how hollow microcapsules having an average diameter of 4–30 microns can be present in a synthetic fiber having a diameter of less than 4 microns.  Claim 17 depends from cancelled claim 16.  Accordingly, the scope of claim 17 cannot be determined.  Claim 21 is rejected as the use of the term “relatively” makes the claim indefinite.  
Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 requires hollow microcapsules having an average diameter of 4 to 12 microns.  Claim 7, from which claim 8 depends requires hollow microcapsules having an average diameter of 5 to 20 microns.  Accordingly, dependent claim 8’s average diameter range improperly extends beyond claim 7’s range.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6–8, 10, 11, 14, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2005/0170167 A1).
Kim teaches a synthetic fiber comprising hollow microspheres, wherein the synthetic fiber may be made from polypropylene or polyester and the microspheres are made from silica.  Kim abstract, ¶¶ 13, 27, 30, 38, 39.  The fiber may comprise 98.5 weight percent polypropylene and 1.5 weight percent silica microspheres.  Id. ¶ 27.  The fibers have an average denier of 1.2.  Id.  ¶¶ 27, 30.  Claims 20 and 22 are rejected as the fiber of Kim is an article capable of insulating.
The hollow microspheres have an average diameter of 1 micron, however, the size of the hollow microspheres is dependent upon their desired use.  See id. ¶¶ 13, 29.  Accordingly, it would have been obvious to have used hollow microspheres with an average diameter of at least 5 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The purpose of adding the hollow microspheres to the fibers is to reduce the overall weight of the fibers.  See id. ¶ 1.  As such, with increasing weight of hollow microspheres in the fiber, the overall weight of the fiber decreases, thereby making the weight percentage of hollow microspheres in the fiber a result-effective variable.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed weight percentage, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Claim(s) 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Maljkovic (US 2010/0324171 A1).  Kim fails to teach or suggest the use of glass microspheres.
Maljkovic teaches a composition comprising thermoplastic polymer and hollow microspheres.  In some applications it is advantageous to reduce the density and weight of plastic through the addition of hollow microparticles, with the use of soda lime borosilicate glass particularly advantageous.  Id. ¶¶ 18–19, 114.
It would have been obvious to one of ordinary skill in the art to have replaced the silica microspheres of Kim with the hollow soda lime borosilicate glass microparticles motivated by the desire to further reduce the weight of the Kim fiber.  Additionally, it would have been obvious to homogenously disperse the hollow microspheres within the polymer fiber to successfully practice the invention of Kim.  See Maljkovic ¶¶ 17, 79.
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/mpep-9015-appx-l.html#d0e302450"§ 103."  KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  
Claims 5, 12, and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1 and 11 above, and further in view of Patterson (US 2007/0032155 A1).  Kim fails to teach or suggest siliconizing the fibers.
Patterson teaches a yarn containing siliconized micro-denier polyester fibers and macro-denier fibers, wherein the yarn may be used to form a fabric.  Patterson abstract.  Siliconizing the yarns reduces the coefficient of friction of the yarn and provides a softer feel.  Id. ¶¶ 9, 18.  The polyester fibers may comprise polyethylene terephthalate or polybutylene terephthalate and have lengths of 1.5 to 4 inches.  Id. ¶¶ 13–14.
The ordinarily skilled artisan would have found it obvious to siliconize the fibers of Kim to reduce their fabric and provide a softer feel as they are incorporated into a fabric.  Additionally, the ordinarily skilled artisan would have found it obvious to have selected either polyethylene terephthalate or polybutylene terephthalate as the particular polyester material to make the fibers of Kim in order to successfully practice the invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Chen (CN 103388193 A).  Kim fails to teach or suggest the addition of aerogel to the fibers of Kim.
Chen teaches the addition of aerogel particles to synthetic polymer fibers enhances their insulative property, toughness, and wear resistance.  Chen abstract.  The synthetic polymer may comprise polyester (i.e., polyethylene terephthalate), polyamide, and polypropylene.  Id. ¶ 11.
One ordinary skill in the art would have added the aerogel particles of Chen to Kim’s fibers to improve their insulative property, toughness, and wear resistance.
Claims 5, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Molina (US 2008/0193690 A1).  Chen (CN 103388193 A).  Kim fails to teach or suggest crimping the fibers or the claimed floccule structure.
Molina teaches a filling material for various bedding articles comprising polyester fibers, wherein the fibers are crimped and slickened with silicone.  Molina abstract, ¶¶ 2, 36, 42.  The polyester fibers are cut and opened, such that they form floccules with an open medial portion and a condensed twisted tail portion extending from opposing ends of the medial portion.  Id. ¶¶ 36–42.
The ordinarily skilled artisan would have found it obvious to have siliconized, crimped, and cut the fibers of Kim to make the finished product of Molina motivated by the desire to create a particular product, such as bedding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786